DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
22, 46, 42c, 56a, 47, 66, 68, 88, and 90.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
2 and 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48a” and “56” have been used in Fig. 4 to designate two different features.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burch (2003/0234139).
	Burch discloses:
Claim 1: An emergency slide system to provide an evacuation of a high-rise building, comprising: 
a plurality of slide assemblies (Para. [0007]) configured for movement from a first stowed position (Fig. 1) to a second deployed position (Fig. 3); 
each of the plurality of slide assemblies being built into a wall (Para. [0023]; last sentence) adjacent each of the flights of stairs (Fig. 1) disposed in the stairwell of the high-rise building; 
each of the plurality of slide assemblies being disposed in a storage enclosure built into the wall adjacent each of the flights of stairs disposed generally parallel to the flights of stairs designed to zig zag down from an upper floor of the building to a lower floor (Para. [0023]; last sentence); and 
each of the plurality of slide assemblies being constructed of an elongated escape chute (Fig. 3; Para. [0024]) to enable a person exiting the building to slide down a plurality of the elongated escape chutes between the upper and lower floors disposed in the stairwell of the high-rise building.  
Claim 2: The emergency slide system of claim 1 wherein each of the plurality of slide assemblies is housed in a storage enclosure built-in to the wall adjacent each flight of stairs disposed in the stairwell of the high-rise building (Para. [0023]; last sentence).  
Claim 3:  The emergency slide system of claim 2 wherein each of the elongated escape chutes has a concave, smooth inner surface to enable a person exiting the buildingPage 2 of 9Appl. No. 16/853,179 Response Dated 5/8/20Reply to Office Action of April 27, 2020to slide down the plurality of escape chutes disposed in the stairwell of the high-rise building (Fig. 3; 10).  
Claim 4:  The emergency slide system of claim 3 wherein each of a plurality of storage enclosures is disposed generally aligned with and parallel to the adjacent flight of stairs (Para. [0023]; last sentence).  
Claim 5: The emergency slide system of claim 4 wherein each of the plurality of storage enclosures are built-in to the wall adjacent each flight of stairs in a zig zag configuration extending from an upper floor of the building to a lower floor of the building (Para. [0023]; last sentence; because the evacuation slide is directed to use along the stairs of a high rise building the configuration would necessitate a zig zag configuration).  
Claim 6: The emergency slide system of claim 5 wherein each of the elongated escape chutes is sufficiently wide to enable a person to utilize the device, while allowing for and not inhibiting adequate access to the stairs (Fig. 3; Para. [0007]).  
Claim 7:  The emergency slide system of claim 4 wherein the slide assembly is pivotally mounted (Fig. 4; 12a, 14) in an angular condition (Fig. 1) within a storage enclosure within the wall (Para. [0023]; last sentence) above the flight of stairs whereby the slide assembly can go from a first stored position within the storage enclosure mounted in the wall to a second, extended position over the stairs (Figs. 1-3).   
Claim 8:  The emergency slide system of claim 7 wherein the slide assembly includes a cover plate secured at one end to the escape chute whereby when the slide assembly is pivoted in an upward arc to the first stored position, the cover plate rests against the wall so that the storage enclosure is closed (Para. [0023]; last sentence; When disposed in an enclosure plate 20 would act as a cover plate).  
Claim 11: An emergency slide system to provide an evacuation of a high-rise building, comprising: 
a plurality of slide assemblies (Para. [0007]) configured for movement from a first stowed position (Fig. 1) to a second deployed position (Fig. 3);
each of the plurality of slide assemblies being built into a wall (Para. [0023]; last sentence) adjacent flights of stairs (Fig. 1); disposed in the stairwell of the high-rise building;  Page 4 of 9Appl. No. 16/853,179 Response Dated 5/8/20 Reply to Office Action of April 27, 2020 
each of the plurality of slide assemblies housed in one of a plurality of storage enclosures built in the wall adjacent each of the plurality of slide assemblies (Para. [0023]; last sentence); 
each of the storage enclosures being built into the wall adjacent each of the flights of stairs and disposed generally parallel to the flights of stairs so as to zig zag down from an upper floor of the building to a lower floor (Para. [0023]; last sentence; because the evacuation slide is directed to use along the stairs of a high rise building the configuration would necessitate a zig zag configuration); and 
each of the plurality of slide assemblies being constructed of an elongated escape chute (Fig. 3; 10) adapted to pull out from a first stored position in one of the plurality of storage enclosures mounted in the wall to a second, extended position where the chute projects out from the storage enclosure so as to extend over the stairs (Fig. 3; 10, 102).  
Claim 12: The emergency slide system of claim 11 further wherein each of the slide assemblies has an accordion shape with two side walls and a bottom wall therebetween (Fig. 2; 12a, 12b, 20).  
Claim 13:  The emergency slide system of claim 12 further wherein each of the slide assemblies is constructed of an elongated chute with upper and lower surfaces connected to the storage enclosure by a cylindrical section (Fig. 4; 12a, 14).  
Claim 14: The emergency slide system of claim 13 wherein each of the elongated chutes can be constructed of a flexible material selected from the group consisting of elastomeric material, polyurethane, nylon, and PTFE each material being stiff enough to maintain its shape and having the ability to bend or compress without cracking (Para. [0027]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Burch (2003/0234139) as applied to the claims above, and further in view of LeBlanc-Dear (2020/0172254).
Claim 9:  Burch discloses the emergency slide system of claim 8, but fails to disclose the escape chute in the second, extended position, where the cover plate rests against the wall to support for the escape chute essentially perpendicular to the wall irrespective of the weight of the person using the escape chute.  
However, LeBlanc-Dear discloses an escape chute where the cover plate supports the escape chute (Fig. 3; 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the escape chute of Burch to include the a cover plate, as taught by LeBlanc-Dear, to act as a support member when the chute is in the deployed position.
Claim 10: Burch discloses the emergency slide system of claim 9 wherein the slide assemblies can be disposed so that the elongated escape chutes are connected to each other end to end (Fig. 3; 12; Para. [0025]) to provide an elongated concave, smooth inner surface which zig zags between the floors of the stairwell in the high-rise building to enable a person to slide down the plurality of escape chutes between floors of the stairwell high-rise building.  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (9,802,065), in view of Aldosari (2014/0202791).
Claim 15: Zhou discloses an emergency slide system to provide an evacuation of a high-rise building, comprising: 
two escape chutes located in a stairwell within the high-rise building and built adjacent flights of stairs within the stairwell (Col. 2, lines 45-47); 
the two escape chutes disposed generally adjacent to the flights of stairs so as to zig zag down from one floor of the building to a lower floor of the building (Fig. 6; Claim 1). Although, Zhou fails to disclose tubes.
However, Aldosari discloses an emergency slide system with tubes (Fig. 4; M1, M2, M3, M4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the escape chute of Zhou to include escape tubes, as taught by Aldosari, to provide a covered chute for protecting the escapees from hazards. 
Claim 16: Zhou and Aldosari disclose the emergency slide system of claim 15 wherein the escape tubes are cylindrical (Aldosari - Fig. 4; M1, M2, M3, M4) and formed of separate sections with one section adjacent each flight of stairs (Zhou - Col. 2, lines 45-47).  
Claim 17: Aldosari discloses the emergency slide system of claim 16 wherein the escape tubes have a smooth inner surface (Para. [0008]) adapted to enable a person exiting the building to slide down the plurality of escape tubes between floors of the high-rise building.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (9,802,065), in view of Aldosari (2014/0202791), and in further view of Rastovtsev (2016/0059045).
Claim 18: Zhou and Aldosari disclose the emergency slide system of claim 15, but fail to disclose two escape tubes that are cylindrical half tubes located in a stairwell within the high-rise building and built adjacent flights of stairs within the stairwell; and 
the two cylindrical half escape tubes disposed generally adjacent to the flights of stairs so as to zig zag down from one floor of the building to a lower floor of the building.  
However, Rastovtsev discloses escape tubes that are cylindrical half tubes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the escape chute of Zhou and Aldosari to include escape tubes that are cylindrical half tubes, as taught by Rastovtsev, to provide an escapee with the ability to get in or out at different sections. 
Claim 19: Aldosari discloses the emergency slide system wherein the escape tubes have a smooth inner surface adapted to enable a person exiting the building to slide down the plurality of escape tubes between floors of the high-rise building.  
Claim 20: Zhou discloses the emergency slide system of claim 19 wherein the escape half tubes are formed of separate sections with one section adjacent each flight of stairs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635